DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/25/2022 has been entered. The Applicant amended claim 1-4, 7-9, 11-16, 25-27, 32 and 37-39. Claims 5-6, 10, 17-24, 28-31, 33-36 and 40-43 are canceled.
Response to Arguments
Applicant's arguments filed on 4/25/2022 have been fully considered but they are not persuasive.
The Applicant amended claims 1 by adding "wherein the acoustic trapping arrangement is configured to provide a lateral trapping force of at least 5 µN", and claim 32 by adding “…so as to provide a lateral trapping force of at least 5 µN", and pointed to para. [0001] and para. [0079] of the published application as originally filed as support for the amended claims. 
Para. [0079] of the application disclosed that experiments with beads of different sizes and materials were performed, in particular, 100 μm glass beads, 500 μm polystyrene beads and 500 μm glass beads, and disclosed the findings from 500 μm glass beads: “Experiments with beads of different sizes and materials were performed to assess the magnitude of the acoustic trapping force provided by the acoustic field 22. In particular, 100 μm glass beads, 500 μm polystyrene beads and 500 μm glass beads were trapped by the acoustic field 22. The 500 μm glass beads were trapped acoustically demonstrating that the acoustic field 22 can provide a lateral trapping force of at least 5 µN”. The Applicant added: “is configured to provide a lateral trapping force of at least 5 µN” in the amended claims, without referring to any size, material of the beads or any other quantifying or reference point establishing within the claim language.
The Applicant argued: i) “Neither Kalkbrenner nor Hertz, taken either individually or in combination, discloses "a lateral trapping force of at least 5 µN" as claimed in claim 1 of the amended claims”, [page 8]; ii) “The amendments made to independent claim 32 to a light sheet imaging method correspond closely to the amendments made to claim 1”, [page 9] and iii) “Although FIG. 3 of Hertz discloses the use of trapping forces of up to around 50 µN, Hertz completely fails to suggest the use of "a lateral trapping force of at least 5 µN" as claimed in claim 1 of the amended claims”, [page 8].
With respect to the arguments, the Examiner’s response is, Applicant amended these claims by adding "a lateral trapping force of at least 5 µN", and the Applicant's amendment necessitated a new ground(s) of rejection for claims 1 and 32 in this Office action. The new combination of references teaches all limitations of the amended claim.
The Applicant further argued iv) “In addition, although it is known that the wavelength of ultrasound in a fluid is orders of magnitude longer than the wavelength of light in the fluid, the inventors have surprisingly discovered that the use of ultrasound is able to impart acoustic trapping forces of at least 5 µN without damaging the samples trapped. Without wishing to be bound by theory, the inventors believe that the use of such large acoustic trapping forces is possible without damaging the samples trapped because the acoustic trapping forces are distributed over a larger region compared with optical trapping forces”, [page 8].
With respect to the argument iv), that “the inventors have surprisingly discovered that the use of ultrasound is able to impart acoustic trapping forces of at least 5 µN without damaging the samples trapped”, the Examiners response is, the features upon which applicant relies (i.e. the use of ultrasound is able to impart acoustic trapping forces and without damaging the samples trapped … large acoustic trapping forces is possible without damaging the samples trapped) are not recited in the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
The Applicant amended claims 2-4, 7-9, 11-16, 25-27 and 37-39 to overcome the claim objection. Therefore, the objection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 11-14, 25-27, 32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. (DE 102014119255), in view of Hertz (“Standing-wave Acoustic Trap For Nonintrusive Positioning of Microparticles”, Published in Applied Physics Reviews, 15 October 1995, from IDS dated 4/10/2019) and further in view of Presz, Jr. et al. (US 2014/0377834)


Regarding claim 1, KALKBRENNER teaches a light sheet imaging system (refer to DE 102014119255), comprising arrangement for forming beams and an optical system for light sheet imaging a sample positioned in a sample chamber with liquid (Fig. 1, sample chamber 2, sample 1, liquid 3 [see list of references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams and imaging a sample positioned in the acoustic trap, wherein the acoustic trapping arrangement is configured to provide a lateral trapping force of at least 5 µN.
KALKBRENNER and Hertz are related as microscopic apparatus.
Hertz teaches an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams and an optical system for imaging a sample positioned in the acoustic trap (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th paragraph]; “the acoustic trap has the advantage over the optical trap that acoustic waves are used for the trapping and optical waves for the detection, thereby decoupling the trapping and detection system allowing a more flexible design of the microscope” [conclusions]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Light-sheet Microscopic of KALKBRENNER to include an acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, and furthermore acoustic trapping extends the applicability of high-spatial-resolution trapping to new types of materials as compared to optical trap, as Hertz teaches in conclusions.
Hertz in Fig. 3 shows a graph of Radial trapping force as a function acoustic intensity, shows trapping forces up to around 60 pN (page 4847, Fig. 3, col. 2, and Applicants remark in page 8), and further disclosed “By increasing the speed until the particle escapes from the trap, the trapping force is determined”, and “The trapping force is clearly a linear function of the intensity” (page 4847, col. 2).
 KALKBRENNER in view of Hertz does not explicitly teach “wherein the acoustic trapping arrangement is configured to provide a lateral trapping force of at least 5 µN”.
KALKBRENNER and Presz are related as investigation of a sample positioned in a sample chamber with liquid.
Presz teaches wherein the acoustic trapping arrangement is configured to provide a lateral trapping force (“The multi-dimensional standing wave generated by the transducer can result in an acoustic radiation force having an axial force component and a lateral force component that are of the same order of magnitude”, [0010]; “FIGS. 6-9 show simulations of the forces on a particle in an acoustophoretic separator”, [0029];  “FIG. 7 shows the lateral force for a single standing wave ..., FIG. 9 shows the lateral force with a multi-mode excitation”, [0029]. Presz also teaches “For a particle to be trapped in the ultrasonic standing wave, the force balance on the particle must be zero, and therefore an expression for lateral acoustic radiation force FLRF can be found, which is given by: FLRF=FD+FB, [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope arrangement of Kalkbrenner in view of Hertz, for using a lateral trapping force on the particle as taught by Presz, for the predictable result of having the particle in a standing wave force balance by equaling the force to be zero, depending on size and material property of the particle, for the particle to be trapped in the ultrasonic standing wave as Presz teaches in [0058-0059].
Presz teaches an equation to estimate the magnitude of the lateral acoustic radiation force: “For a particle of known size and material property, and for a given flow rate, this equation can be used to estimate the magnitude of the lateral acoustic radiation force”, [0058-0059]. The claim doesn’t specify any size or material property of the particles; or referred to any other quantifying or reference point established within the claim language.
Although Kalkbrenner in view of Hertz and Presz doesn’t explicitly teach the lateral trapping force of at least 5 µN. It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the arrangement of device and particles taught by Kalkbrenner in view of Hertz and Presz to provide a lateral trapping force of at least 5 µN in order to balance the force on the particle to be zero.
Regarding claim 2, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein the acoustic trapping arrangement comprises two opposed acoustic transducers for generating two counter-propagating acoustic beams so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1, “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [page 4846, col. 1, lines 1-4]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic trapping arrangement comprises two opposed acoustic transducers as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 3, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein 
the acoustic trapping arrangement comprises an acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1 shows acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam …. . “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [III Experiments, page 3, col. 2]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 4, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprises illumination optics  (illumination objective 10) for generating a light sheet for illuminating a region through the sample (sample 1) and detection optics (detection objectives 12, 15 and 16) for imaging light emitted from the illuminated region of the sample wherein the illumination optics are configured so that the light sheet propagates along an illumination axis and the detection optics are configured to image emitted light propagating along a detection axis (see in Fig. 1; illumination objective 10. detection objectives 12, 15 and 16 [page 7, second para]).
Regarding claim 7, the light sheet imaging system according to claim 4 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 4.
KALKBRENNER teaches the light sheet imaging system according to claim 4, wherein the illumination axis (Fig. 1; axis of lens 10) and the detection axis (axis of detectors 15/16) together define an optical system plane (see Fig. 1),
Hertz further teaches the one or more acoustic beams (see Fig. 1) propagate along an acoustic axis which defines a non-zero angle relative to the optical system plane (see Fig. 1 of KALKBRENNER modified by Fig. 1 of Hertz).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 9, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprising a sample chamber for holding a fluid in which the sample is contained or suspended (sample chamber 2 and the sample 1, [page 6]), wherein the illumination optics and the detection optics are located on the same side of the sample chamber as the opening (see Fig. 1, illuminator 10 and detector 15/16), and 
Heartz taches the acoustic axis extends through the sample chamber, wherein the sample chamber comprises an opening, and (Fig. 1 shows trapped particle wherein the sample chamber comprises an opening).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 11, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 7.
KALKBRENNER further teaches the light sheet imaging system according to claim 7, comprising a sample chamber for holding a fluid in which the sample is contained (Fig. 1, chamber 2, sample 1) or suspended, wherein the acoustic axle extends through the sample chamber, wherein the sample chamber comprises an opening (chamber 2 has an opening on the top and opening to illuminate sample in the bottom middle part), and wherein the illumination optics (10) and the detection optics (15/16) are located on the opposite side of the sample chamber (2) to the opening (see Fig. 1, 10 and 15/16 are located on left and right sides, i.e. on the opposite side of the sample chamber (2) to the opening).
Regarding claim 12, the light sheet imaging system according to claim 11 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 11.
KALKBRENNER further teaches the sample chamber (2) comprises or is at least partially defined by a wall (Fig. 1 shows 2 is the wall to hold liquid 3; “The sample chamber 2 has side walls”, [page 6]).
Regarding claim 13, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is transparent to the light sheet used to illuminate the sample and to the light emitted from the sample (“The sample chamber 2 has side walls and a bottom of glass”, “chamber 2 over a transparent floor 5”, Fig. 1 shows sample is illuminated through the wall)
Regarding claim 14, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is configured to transmit the one or more beams to the sample. 
Hertz further teaches the acoustic beams transmit to the sample (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam for the sample as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 25, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is microscopic particles, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a microscopic particles as taught by Hertz for the predictable result of examining microscopic biological particle, as Hertz teaches in introduction.
Regarding claim 26, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample is alive and/or mobile (“he trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile cell as taught by Hertz in introduction for the predictable result of examining biological particle.
Regarding claim 27, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample has at least the dimension in the range of “50-100 nm particle”, ([page 2, introduction; col. 1]).
KALKBRENNER in view of Hertz doesn’t explicitly teach the sample has at least the dimension in the range of100µm-10mm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select the sample has at least the dimension in the range of100µm-10mm for the predictable result of holding the particles to a stable position.
Regarding claim 32, KALKBRENNER teaches a light sheet imaging method (refer to DE 102014119255), comprising forming beams and light sheet imaging a sample positioned in the sample chamber (Fig. 1, sample chamber 2, sample 1, liquid 3 [see list of references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach a method for an acoustic trap using one or more acoustic beams.
KALKBRENNER and Hertz are related as microscopic examining method.
Hertz teaches an acoustic trapping arrangement for forming an acoustic trap using one or more acoustic beams (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th paragraph]; “the acoustic trap has the advantage over the optical trap that acoustic waves are used for the trapping and optical waves for the detection, thereby decoupling the trapping and detection system allowing a more flexible design of the microscope” [conclusions]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include an acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Hertz in Fig. 3 shows “Radial trapping force as a function acoustic intensity … ultrasonic cavity”, discloses the use of trapping forces of up to around 60 pN (page 4847, Fig. 3, col. 2, and Applicants remark in page 8), and further teaches “By increasing the speed until the particle escapes from the trap, the trapping force is determined”, and “The trapping force is clearly a linear function of the intensity” (page 4847, col. 2).
 KALKBRENNER in view of Hertz does not explicitly teach forming an acoustic trap using acoustic beams to provide a lateral trapping force of at least 5 µN.
KALKBRENNER and Presz are related as investigation of a sample positioned in a sample chamber with liquid.
Presz teaches wherein the acoustic trapping arrangement is configured to provide a lateral trapping force (“The multi-dimensional standing wave generated by the transducer can result in an acoustic radiation force having an axial force component and a lateral force component that are of the same order of magnitude”, [0010]; “FIGS. 6-9 show simulations of the forces on a particle in an acoustophoretic separator”, [0029];  “FIG. 7 shows the lateral force for a single standing wave ..., FIG. 9 shows the lateral force with a multi-mode excitation”, [0029]. Presz also teaches “For a particle to be trapped in the ultrasonic standing wave, the force balance on the particle must be zero, and therefore an expression for lateral acoustic radiation force FLRF can be found, which is given by: FLRF=FD+FB, [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope arrangement of Kalkbrenner in view of Hertz, for using a lateral trapping force on the particle as taught by Presz, for the predictable result of having the particle in a standing wave force balance by equaling the force to be zero, depending on size and material property of the particle, for the particle to be trapped in the ultrasonic standing wave as Presz teaches in [0058-0059].
Presz teaches an equation to estimate the magnitude of the lateral acoustic radiation force: “For a particle of known size and material property, and for a given flow rate, this equation can be used to estimate the magnitude of the lateral acoustic radiation force”, [0058-0059]. The claim doesn’t specify any size or material property of the particles; or referred to any other quantifying or reference point established within the claim language.
Although Kalkbrenner in view of Hertz and Presz doesn’t explicitly teach the lateral trapping force of at least 5 µN. It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. 
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the arrangement of device and particles taught by Kalkbrenner in view of Hertz and Presz to provide a lateral trapping force of at least 5 µN in order to balance the force on the particle to be zero.
Regarding claim 37, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 38, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample is alive and/or mobile (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile sample, as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 39, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging method according to claim 32.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample has at least the dimension in the range of “50-100 nm particle”, ([page 2, introduction; col. 1]).
KALKBRENNER in view of Hertz doesn’t explicitly teach the sample has at least the dimension in the range of100µm-10mm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select the sample has at least the dimension in the range of100µm-10mm for the predictable result of holding the particles to a stable position.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Presz, as applied to claim 1, and further in view of Silcott et al. (US 2005/0243307).

Regarding claim 8, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches the light sheet imaging system (The sample 1, illuminating objective 10 and detection objective 15/16, Fig. 1) and Hertz teaches the acoustic axis in Fig. 1).  
KALKBRENNER in view of Hertz doesn’t explicitly teach the acoustic axis is orthogonal to the optical system plane.
KALKBRENNER and Silcott are related as microscopic apparatus.
Silcott teaches detection signal and excitation beam are orthogonal to each other. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Presz to design detection signal and excitation beam orthogonal to each other, as Silcott teaches for the predictable result of easily collecting desired signal from along the plane orthogonal to the excitation plane. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Presz, as applied to claim 1, and further in view of Renshaw (US 6,017,476).

Regarding claim 15, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz and Presz do not teach the sample chamber wherein the wall is flexible and/or deformable.
KALKBRENNER and Renshaw are related as specimen inspection apparatus. 
Renshaw teaches the sample chamber wherein the wall is flexible and/or deformable (a small space will exist between the two meshed or perforated surfaces 16 and 28. The specimen 14 will be trapped in this space by 16 and 28 and … the space between 16 and 28 will be designed for normal tissue specimen sizes. If the specimen is large, 28 may deform outwards to accommodate the specimen. 16”, [col. 6, lines 47-55]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Presz to include the deformable specimen holder, for the predictable result of accommodating larger specimen samples, as Renshaw teaches in col. 6, lines 47-55.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Presz, as applied to claim 1, and further in view of Laugharn, JR. et al. (US 2013/0177922).

Regarding claim 16, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Presz teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz and Presz do not teach the sample chamber wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP).
KALKBRENNER and Laugharn JR. are related as specimen inspection apparatus. 
Laugharn JR. teaches wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP) (Sample vessels are sized and shaped as appropriate for the material to be treated, and can be any of a variety of shapes. For instance, a sample vessel can be an ampoule, vial, pouch, bag, or envelope. These and other sample vessels can be formed from such materials as polyethylene, polypropylene, poly(ethylene terephthalate) (PET), polystyrene, acetate, silicone, polyvinyl chloride (PVC), phenolic, glasses and other inorganic materials, metals such as aluminum and magnesium, and laminates such as polyethylene/aluminum and polyethylene/polyester; [0040]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Presz to include a specimen holder comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene, for the predictable result of capable to hold acoustic energy applied to a sample, as Laugharn JR. teaches abstract, summary and [0040].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872